Citation Nr: 0020815	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury of the cervical spine with traumatic arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of an 
injury of the low back with traumatic arthritis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran's active military service is indicated to be from 
March 1978 to April 1992.

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  In 
December 1999, the veteran appeared for a video conference 
hearing before the undersigned Board Member.   


FINDINGS OF FACT

1.  The veteran's cervical spine disability is productive of 
no more than moderate limitation of motion as characterized 
by subjective complaints of pain, reports of swelling, and X-
ray evidence of degenerative changes. 

2.  The veteran's lumbar spine disability is productive of no 
more than moderate limitation of motion as characterized by 
subjective complaints of pain with forward flexion to 70 
degrees, bending and rotation to 25 degrees with pain at the 
extremes of motion, with early degenerative changes and no 
evidence of neurological abnormality. 



CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for residuals 
of an injury of the cervical spine with traumatic arthritis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.71a, Diagnostic Codes 5010-5290 (1999).

2.  A disability rating in excess of 20 percent for residuals 
of an injury of the low back with traumatic arthritis of the 
lumbosacral spine is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §  4.71a, Diagnostic Codes 5299-
5295 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertion that his service-connected 
disabilities have worsened is sufficient to render the 
increased rating claims well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7 (1999).  

In the instant case, service connection was granted and 10 
percent ratings were assigned for the veteran's neck and back 
disabilities in an April 1993 rating action.  In June 1997, 
the RO assigned 20 percent ratings for limitation of motion 
of both his cervical and lumbar spine subsequent to an April 
1997 VA examination.  In March 1998, he requested increased 
ratings, asserting that both disabilities had worsened.   

The April 1997 VA examination report had indicated that, 
despite the veteran's reports of extreme pain, he was able to 
move his head without discomfort during conversation and was 
able to fully squat, and heel-toe walk without difficulty.  
The veteran showed very dramatic response to slight touch.  
The examiner noted that the range of motion of the veteran's 
head and neck, "suddenly became very limited and he 
experienced severe pain," during the physical examination.  
The range of motion study of the cervical spine revealed 
forward flexion to 30 degrees, extension to 20 degrees, 
lateral flexion to 25 degrees on either side, and rotation to 
30 degrees.  The examiner reported that there was no 
objective evidence of pain on motion.  A radiograph of the 
cervical spine showed minimal degenerative changes of C4-C7 
and there was no fracture or dislocation.  

Examination of the dorsal and lumbar spine showed no 
deformity.  The paravertebral muscles showed dramatic 
response to slight touch.  There was muscle group spasm.  On 
range of motion testing the veteran had complaints of pain on 
every little movement.  Forward flexion was to 70 degrees, 
extension to 10 degrees, lateral bending to 20 degrees on 
either side, and rotation to 20 degrees bilaterally.  The 
examiner noted that the range of motion was not accurate 
because of claims of pain by the veteran and that there was 
no objective evidence of pain on motion.  The radiographs 
revealed no significant bone pathology.  The diagnosis was 
reported as a history of injury to the cervical, dorsal, and 
lumbar spine with no abnormality found on examination.  

VA outpatient treatment notes covering the period from March 
1995 to May 1998 show that the veteran reported for treatment 
of chronic neck pain with complaints of a tingling sensation 
in his neck and back in November 1997 and April 1998.  A 
November 1997 neurological evaluation indicated normal 
strength of 5/5 throughout with motor and sensory systems 
intact throughout.  The right triceps showed a few fascics, 
but no weakness, wasting, or other symptoms to suggest 
surgery.  The neurologist reported a diagnosis of attending-
multijoint pain, longstanding, with radicular 
characteristics.   

A June 1998 VA examination report noted the veteran's 
complaints of soreness, pain, and stiffness in his neck and 
back, related to his history of repeated trauma from multiple 
jumps as a paratrooper during service.  The veteran reported 
nothing was broken or fractured, just chronic over use and 
chronic re-injury to both areas.  He reported that his 
problems were chronic, without periods of flare-up.  The 
physical examination of the spine revealed no obvious 
deformity.  There was a little bit of tenderness and soreness 
to palpation across the neck.  No spasms were identified.  
Range of motion was described as excellent in the cervical 
spine with pain at the extremes of motion.  Examination of 
the lumbar spine showed some tenderness over the muscles but 
no spasm, with forward flexion to 70 degrees, lateral bending 
to 25 degrees, and rotation to 25 degrees bilaterally, with 
pain at the extremes of motion.  The veteran could heel and 
toe walk and there were no neurological abnormalities noted 
of either the cervical or lumbar spine.  Radiographs of the 
cervical spine revealed advanced osteoarthritis with no other 
pathology.  The radiographs of the lumbar spine showed 
scoliosis to the left with evidence of minimal arthritis.  
The diagnosis was residuals of injury of the cervical and 
lumbar spines with arthritis.

The veteran appeared for a December 1999 video conference 
hearing before the undersigned Board Member.  At that time, 
he submitted a statement from his economics instructor, 
accompanied by a waiver of consideration by the agency of 
original jurisdiction, which was forwarded to the Board and 
associated with his record.  The December 1999 statement from 
the economics instructor indicated that the veteran had an 80 
percent attendance record with excused absences due to 
reports of chronic illness.

During the hearing, the veteran testified that he had pain 
from his neck to his legs.  He stated that his neck would 
swell 2 to 3 times a week and that he experienced muscles 
spasms on a weekly basis.  He reported that he sought 
treatment from the VA hospital's emergency room 2 to 3 months 
earlier because of the neck pain.  He testified that he 
sometimes had tingling in his arms and fingers, and that his 
neck sometimes cracked.  He had a friend who as a visiting 
nurse come to help him with chores at home because he had 
difficulty bending.  He reported that he had purchased a cane 
to assist him in walking, and that sometimes he needed to 
take Tylenol before he could get out of bed in the morning 
because of back pain.  He stated that he had been prescribed 
physical therapy and exercises which had not helped.  He was 
also prescribed an in-home whirlpool which had helped with 
his low back pain.  

With regard to his lumbar spine, the veteran testified that 
bending and turning from side to side was most difficult for 
him.  He further reported that he had pain which radiated 
down both his legs.  He noted that he had been told by a VA 
doctor that he had sciatica.  He stated that the pain and 
stiffness in his back varied according to the weather and was 
worse in dampness.  He also reported weakness in his back and 
difficulty getting up.  He stated that he had weekly low back 
spasms, and wore a metal back brace, although it had not been 
prescribed.  His time lost from work was reportedly about 1 1/2 
weeks, but he was currently involved in a VA vocational 
rehabilitation program. 

During the hearing the veteran was advised that he had 60 
days to submit additional VA treatment records mentioned 
during the hearing.  Additional VA outpatient records from 
June 1992 to March 1999 were subsequently received with a 
waiver of RO review.  The records reflected treatment for a 
number of complaints including back and neck pain.  There was 
no diagnosed neurological abnormality.  March 1999 
radiographs of the lumbar spine showed small osteophyte 
formation suggesting early degenerative joint disease.

The veteran's cervical spine disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which 
refers to traumatic arthritis.  Arthritis of the cervical 
spine is evaluated under Diagnostic Code 5290, which refers 
to limitation of motion.  Under this particular diagnostic 
code a 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine and a 30 percent 
evaluation is warranted for severe limitation of motion.  In 
evaluating the evidence of record we note that the veteran 
has voiced his dissatisfaction with the VA examination that 
was provided, however; we note that it was of sufficient 
detail and included objective findings to provide for 
equitable consideration of the veteran's claim.  As noted in 
the VA examination of July 1998, there was no obvious 
deformity of the spine.  The veteran was described as having 
excellent full range of motion of the cervical spine with 
pain at the extremes of motion, but with no spasm identified.  
We have considered the veteran's subjective complaints of 
pain as reported to the examiner and discussed in the 
examination report and as related by the veteran during his 
personal hearing.  While we accept the veteran's sincere 
belief on the merits of his claim, we must emphasize that our 
review must include weighing the objective finding described 
on examination and in the medical records.  Moreover, while 
the July 1998 radiographs showed advanced degenerative 
arthritis of the cervical spine, the clinical records 
reported there were no neurological findings.  While a 
November 1997 VA neurological evaluation indicated the 
presence of some fascics in the right triceps, there was no 
weakness, wasting, or neurologic abnormality and the VA 
examination in June 1998 reported that no neurological 
abnormalities were noted.  In addition, the veteran confirmed 
that his only medical treatment has been at the VA, and the 
VA outpatient records reflect the veteran's complaints 
without objective findings to support an increased rating.  
While we have considered the veteran's testimony that his 
cervical spine disability has increased in severity since the 
last rating decision of June 1997, the medical evidence does 
not show more than moderate limitation of motion with 
consideration of his complaints and the objective evidence of 
record discussed above.  As such, a rating in excess of 20 
percent for residuals of a cervical spine injury is not 
warranted.  

The veteran's lumbar spine disability has been evaluated 
according to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which refers to lumbosacral strain.  He was rated 
under this diagnostic code by analogy as the most closely 
related injury.  See 38 C.F.R. § 4.20 (1999).  We note that 
Diagnostic Code 5292, which refers to limitation of motion is 
also for consideration.  

According to Diagnostic Code 5295, a 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral loss of 
motion in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Pursuant to 
Diagnostic Code 5292, a 20 percent disability rating is 
warranted for moderate limitation of motion and a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.   

While the veteran clearly has some limitation of motion of 
his lumbar spine, with complaints of pain during movement, 
the evidence does not show that such limitation of motion is 
of a severe degree such as to warrant a 40 percent disability 
rating under Diagnostic Codes 5292 or 5295.  On examination 
there was no indication of listing of the lumbar spine, nor 
was there evidence of marked limitation of forward bending, 
or neurological involvement such that an increased rating is 
warranted.  Based on the evidence of record, including two VA 
examinations and outpatient treatment records there is no 
objective medical evidence of severe limitation of motion due 
to arthritis or due to residual injury such that a disability 
rating in excess of 20 percent is warranted.  While the 
veteran has reported pain in both his legs, and stated that 
he was told he had sciatica, the medical evidence does not 
show any neurological defect related to his lumbar spine 
disability, including the medical records he submitted in 
support of his claim.  On the VA examination in June 1998, it 
was reported that no neurological abnormalities were noted.

In evaluating the veteran's claims the Board acknowledges the 
veteran's complaints of pain with movement of both the 
cervical and lumbar spine with regard to the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Indeed his subjective 
complaints of pain on motion were considered in evaluating 
the severity of both his back and neck disabilities.  The 
veteran's currently assigned ratings of 20 percent 
contemplate painful motion, and there has been no showing of 
additional functional loss due to pain to otherwise show that 
the criteria for a higher rating under any applicable 
Diagnostic Codes have been met.  Johnson v. Brown, 9 Vet. 
App. 7 (1996), Deluca v. Brown 8 Vet. App. 202 (1995).  

We have considered the veteran's complaints that these 
disabilities impact on his ability to work.  The evidence 
reflects that he has been going to school and a letter from 
his instructor reported an 80 percent attendance record with 
the absences excused on the grounds of chronic illness.  The 
nature of the illness was not identified; however as 
discussed above, the veteran's complaints of neck and back 
pain and its impact has been considered.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  We do not find that the 
veteran's back or neck disabilities warrant increased ratings 
at this time.

The Board concludes that the preponderance of the evidence is 
against the veteran's claims for increased ratings for 
residuals of injuries to the cervical spine and lumbar spine 
and the appeals are denied.  In determining whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v.Derwinski, 1 Vet.App. 49 (1990).  In this case the Board 
finds that the preponderance of the evidence is against the 
veteran's claims.  The doctrine of reasonable doubt is not 
for application. 



ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of an injury of the cervical spine with traumatic arthritis 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of an injury of the low back with traumatic arthritis of the 
lumbosacral spine is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

